Title: To Thomas Jefferson from Henry V. Somerville, 5 August 1824
From: Somerville, Henry V.
To: Jefferson, Thomas

Dear SirBaltimore
August 5th 1824I feel a high sense of yr liberality and justice both as a man and as a politician and knowing the cheerful promptness with which you are always pleas’d to communicate useful information, I take the liberty to ask the favor of a reply to the following questions.Was Mr John Q. Adams Minister abroad at the time you were elected president of the United States; and was he recall’d from any Foreign Mission during yr Administration? I might easily obtain this information by a recourse to the records of the Nation, but as I presume it will not be unpleasant to you I hope to be gratified by hearing from you on this subject as soon as yr convenience will permit.Will you do me the kindness to remember me to yr grandson Jefferson R. my old Friend & Schoolmate.With the greatest respect I am Yr Oet SertHenry V Somerville